In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-19-00434-CV
                             ________________________


                            OLIVER MCGEE, APPELLANT

                                           V.

                         HOWARD UNIVERSITY, APPELLEE


                          On Appeal from the 72nd District Court
                                  Lubbock County, Texas
         Trial Court No. 2017-526,653; Honorable Ruben Gonzalez Reyes, Presiding


                                    February 28, 2020

                   ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Oliver McGee, appeals from a judgment issued in favor of Appellee,

Howard University, following a jury trial. Now pending before this court is Appellant’s

Verified, Unopposed Motion to Abate Appeal and In the Alternative Motion for Extension.

We abate the appeal and remand the case to the trial court for further proceedings.
      The trial court signed a judgment on September 16, 2019, stating “[t]his judgment

finally disposes of all parties and all claims and is appealable.” However, the judgment

also directed Howard University to file a motion for entry of attorney’s fees to “be

determined by the Court.” Howard University filed that motion on October 14, 2019, but

the trial court has yet to rule on the motion. McGee subsequently filed this appeal.


      McGee now requests that we abate all pending appellate deadlines until after the

trial court rules on Howard University’s motion for entry of attorney’s fees. A hearing on

the motion was scheduled for February 27, 2020.


      ANALYSIS

      The appellate jurisdiction of a court of appeals is generally limited to final

judgments and a few (here inapplicable) statutory exceptions. Lehmann v. Har-Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001). While the judgment entered may enjoy a

presumption of finality for purposes of appeal, the face of the judgment contains

conflicting provisions which place that presumption into question. See North East Indep.

School Dist. v. Aldridge, 400 S.W.2d 893, 897-98 (Tex. 1966). Where a question exists

as to the finality of a judgment rendered after a conventional trial on the merits, then

finality must be resolved by determining the intention of the trial court as gathered from

the language of the decree and the record as a whole, aided on occasion by the conduct

of the parties. Vaughn v. Drennon, 324 S.W.3d 560, 563 (Tex. 2010).


      Here, the record contains some indication the trial court may not have intended to

dispose of the entire case; however, based on the finality phrase contained in the

judgment, it is not surprising that McGee filed a notice of appeal. Where an “appellate


                                            2
court is uncertain about the intent of the order, it can abate the appeal to permit

clarification by the trial court.” See Lehmann, 34 S.W.3d at 206; TEX. R. APP. P. 27.2

(stating the appellate court may allow an appealed order that is not final to be modified

so as to be made final and may allow the modified order and all proceedings relating to it

to be included in a supplemental record). See also Disco Mach. of Liberal Co. v. Payton,

900 S.W.2d 71, 74 (Tex. App.—Amarillo 1995, writ denied) (abating for clarification).


      Accordingly, in the interest of conservation of judicial resources, we grant the

motion to abate and remand the case to the trial court. On remand, the trial court shall

proceed to consider this matter and enter an order clarifying whether it intended its

judgment to be a final appealable order on or before April 3, 2020. Upon entry of that

clarifying order, the trial court shall cause a supplemental clerk’s record including that

order to be filed.    All appellate deadlines are suspended until the filing of that

supplemental clerk’s record; whereupon the appellate deadlines set forth by the Texas

Rules of Appellate Procedure shall become applicable.


      It is so ordered.




                                                       Per Curiam




                                            3